Mathews, J.
delivered the opinion of the . _ _ _ _ cnort. The plaintiffs and appellants instituted , it., tbis suit to compel the defendant and appellee to . if,- i » ¶ , comply with his obligation as purchaser ot a lot of ground, sold by order of the court of probates,
Their right to recover, as their counsel admits, depends entirely on a question of fact, viz. whether the defendant knew, at the time he was bidding on the lot, that it was encumbered with a lease.
There is nothing to be found in the evidence that may shew with certainty that he had knowledge of the lease, nor does it appear that all the necessary steps were taken by the plaintiffs to communicate that fact to the public, in such a mariner as to raise a legal presumption that the defendant could not well be ignorant of it — no mention was made of this in advertising the sale. The only evidence of any attempt to give publicity to the circumstance is the declaration or proclamation of the auctioneer, at the time of sale, which, in our opinion, is not sufficient to charge the buyer, unless it should he made further to appear that this proclamation’ was utter*24ed, under such circumstances, that the bidder could not fail to hear it.
Porter for the plaintiffs, Duncan for the defendant.
It is, therefore, ordered, adjudged and de-_ creed, that the judgment of the district court be affirmed with costs.